DETAILED ACTION
	This is a final Office Action on the merits for application 16/762,984. Receipt of the amendments and arguments filed on 08/18/2021 is acknowledged.
Claims 1-16 are pending.
Claims 1-16 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, from which claim 14 depends from, positively defines a hall with walls which the roof trusses of the roof construction are to be supported on and thus claim 14 does not further define such a hall as defined in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10-14 are rejected under 35 U.S.C. 103 as obvious over Toas (U.S. Publication 2008/0163565) in view of Luckey (U.S. Patent 4,007,672).
Regarding claim 1, Toas discloses sound-absorbing roof construction of a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined), several roof trusses (#16) having ends, the roof trusses resting at least at the ends on the walls (see figure 2) and with a sound-reflecting roof cladding (boards #22 comprise of a certain degree of sound reflection and thus are considered the sound reflecting roof cladding as defined) carried by the roof trusses (see figures 2 and 3), wherein on side surfaces of several of the roof trusses absorber strips (#8) are attached (see figures 2 and 3), which are composed of sound absorber elements (see paragraph 27, where the strips #8 are formed of materials that comprise of sound absorption characteristics), wherein a sound-reflecting section of the roof cladding extends between adjacent roof trusses with the absorber strips (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22). 
With regards to the limitations defining a width of the sound-reflecting section which is at least twice the average height of the roof trusses, paragraph 22 of Toas 
Regarding claim 3, Toas in view of Luckey render obvious further absorber strips run along an upper edge of the walls and/or between adjacent roof trusses in the roof construction (Toas disclose the absorber strips #8 run along the entire length of the roof and between each rafter #16 such that they extend between the adjacent trusses and can be considered to run along the upper edge of the walls between the trusses).
Regarding claim 10, Toas in view of Luckey render obvious the roof trusses are spaced apart from one another by more than four times a mean height of the roof trusses (as taught in Luckey, the height of the roof truss can be 4 or 6 inches, with the spacing between rafters being 16 or 24 inches and thus use of a spacing of 24 inches with four inch height rafters would meet such limitations as defined, where such sizes can be provided within Toas as explained above).
Regarding claim 11, Toas in view of Luckey render obvious an area occupied by the absorber strips on side faces of the roof trusses is smaller than a projected area of 
Regarding claim 12, Toas in view of Luckey render obvious the roof cladding, extending between the side surfaces of the roof trusses covered with absorber strips is not covered with sound absorbing material (see figure 3 of Toas, where the absorber material #8 is spaced from the inner surface #12 and doesn’t cover the roof cladding #22).
Regarding claim 13, Toas discloses a sound absorber arrangement comprising a plurality of sound absorber elements (#8) are arranged in a hall with walls (the building #7 of figure 2 comprises of walls #20 and is configured to be used as a hall and thus meets such limitations as defined) and a roof structure which closes the hall upwards (see figure 2), the roof structure having a plurality of roof trusses (#16) resting on the walls (see figure 2) and a roof cladding (#22) supported by the roof trusses (see figures 2 and 3), wherein absorber strips that include sound absorber elements are attached to two side surfaces of several of the roof trusses (see figure 3), the roof cladding with absorber strips being located between the roof trusses (Figure 3 depicts a sound-reflecting section between adjacent trusses #16 and below the bottom surface #12 of the cladding #22). 
With regards to the limitations defining a width of the cladding between trusses which is at least twice the height of the absorber strips, paragraph 22 of Toas discloses the roof trusses #16 can be spaced on 12, 16, or 24 inch centers, but does not disclose 
Regarding claim 14, Toas in view of Luckey render obvious a hall with reduced reverberation time comprises a sound-absorbing roof structure according to claim 1 (the building of figure 2 of Toas can be used as a hall and thus is considered a hall as defined, where such a hall comprises of a roof structure as defined and explained above in the rejection of claim 1).

Claim(s) 1-5 and 10-14 are rejected under 35 U.S.C. 103 as obvious over Oed (U.S. Patent 2,020,430) in view of Thrift et al. (U.S. Patent 4,894,964) and Belmonte et al. (U.S. Publication 2016/0209007).
Regarding claim 1, Oed discloses sound-absorbing roof construction of a hall with walls (the building which comprises of a room with a ceiling and beam #20, as taught in claim 4 can be used as a hall and thus meets such limitations as defined), a 
With regards to the limitations requiring the roof trusses to comprise of a plurality of trusses resting on their ends on the walls of the hall and the roof cladding supported by the roof trusses and forming a sound-reflecting section between adjacent roof trusses, though Oed only discloses a single beam, it is highly well known in the art, as evidenced by Thrift et al., that such ceiling beams can extend between opposite walls of the building structure in order to be supported thereon, where panels can be supported on top of and between adjacent beams in order to form a roof cladding, such as to form a second floor of the structure or to cover the building structure and separate it from the external environment. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the building of Oed to comprise of a plurality of beams which are supported upon opposing walls of the building and which support roof cladding therebetween, as taught in Thrift et al., in order to properly support such beams using the structure provided and to also provide a separate, useable story above the beams or to protect the structure from the external environment by providing cladding thereabove.
Furthermore, though Oed in view of Thrift et al. do not specifically disclose the spacing of such trusses and the height of such trusses to get the range as defined, it is highly well known in the art, as evidenced by Belmonte et al., that such ceiling joists/trusses can be spaced by 12 in., 19.2 in., 24 in., or other standard spacing with a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Oed in view of Thrift et al. and Belmonte et al. render obvious the absorber strips substantially completely cover the side surfaces of all the roof trusses lying in an interior of the hall (see figure 6 of Oed, where the absorber strips can be considered to comprise of elements #31 that substantially completely cover the left and right sides of the truss #30).
Regarding claim 3, Oed in view of Thrift et al. and Belmonte et al. render obvious further absorber strips run along an upper edge of the walls and/or between adjacent roof trusses in the roof construction (figure 9 of Oed depicts the upper edges of the walls of a hall can be provided with absorber strips #18 and thus render such features obvious).
Regarding claim 4, Oed in view of Thrift et al. and Belmonte et al. render obvious an acoustically hard reflective wall (the center web of the beam #30 of figure 5 of Oed can be considered the hard reflective wall of the invention) arranged between the absorber strips located opposite one another on a common roof truss which is located 
Regarding claim 5, Oed in view of Thrift et al. and Belmonte et al. render obvious an air gap remains between the absorber strips and the reflection wall (see figure 6 of Oed).
Regarding claim 10, Oed in view of Thrift et al. and Belmonte et al. render obvious the roof trusses are spaced apart from one another by more than four times a mean height of the roof trusses (As explained above, the spacing of such roof trusses is known in the art to be based on the material of the truss and what is to be supported thereabove, and thus it would have been obvious to have used a width between trusses in Oed to be more than four times the height of the trusses, as taught in Belmonte et al., in order to provide a strength to cost ratio that efficiently supports the roof cladding thereabove while falling within building codes for safety factory and strength and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 11, Oed in view of Thrift et al. and Belmonte et al. render obvious an area occupied by the absorber strips on side faces of the roof trusses is smaller than a projected area of the roof cladding (as explained above, the height of the rafters is at least twice as small as the width of the exposed roof cladding surface, such that the absorber strips occupy a smaller area on the side faces of the trusses than the exposed bottom surface of the cladding above it).
Regarding claim 12, Oed in view of Thrift et al. and Belmonte et al. render obvious the roof cladding extending between the side surfaces of the roof trusses covered with absorber strips is not covered with sound absorbing material (see figure 5 of Oed, where the absorber material #31/33 is only provided on the beam and not on the roof cladding above it).
Regarding claim 13, Oed in view of Thrift et al. and Belmonte et al. render obvious the claimed arrangement as explained above in the rejection of claim 1, where the height of the absorber strips of Oed are similar to the height of the trusses and thus would similarly be constructed to be at least twice as small than the width between roof trusses as explained above.
Regarding claim 14, Oed in view of Thrift et al. and Belmonte et al. render obvious a hall with reduced reverberation time comprising a sound-absorbing roof structure according to claim 1 (the building of Oed can be used as a hall and thus is considered a hall as defined, where such a hall comprises of a roof structure as defined and explained above in the rejection of claim 1).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Noxon (U.S. Patent 5,623,130).
Regarding claim 6, Oed does not disclose the thickness of sound absorber elements as being between 20-65 mm. However, it is highly well known in the art, as evidenced by Noxon, that such acoustic panels can be constructed with a 2 inch thickness. Therefore, it would have been obvious to a person of ordinary skill in the art 
Regarding claim 15, Oed in view of Thrift et al., Belmonte et al., and Noxon render obvious the sound absorber elements of the absorber strips have a thickness of 25 mm (Noxon discloses in col. 2, ll. 61-67 that such shapes and sizes of the acoustical foam can vary based on room aesthetics and thus it would have been obvious to have constructed the thickness of the sound absorber elements of Oed to be 25 mm in thickness in order to provide the room with satisfactory room aesthetics and acoustics while balancing out cost of the assembly and also since Noxon discloses such values for the thickness of the sound absorber elements appear to be a design choice which a user can choose based on the room such a system is to be applied within and what aesthetics and acoustics are needed.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Kemp et al. (U.S. Publication 2015/0308111).
Regarding claim 7, Oed does not disclose the absorber elements comprise of the length-specific flow resistance in the range as defined. However, it is highly well known in the art, as evidenced by paragraph 38 of Kemp et al., that density, porosity, and thickness of the material determine the flow resistance of such a material. Therefore, it would have been obvious to have provided the sound absorber material of Oed to be within the range as defined as taught in Kemp et al., in order to provide an appropriate In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., and Sto AG (DE 20022685).
Regarding claim 8, Oed does not disclose the sound absorber elements consist of a non-ductile foam. However, it is highly well known in the art, as evidenced by Sto AG, that panels used for removing sound reflection in a room, which can be used on suspended ceilings, can be constructed using expanded glass granules. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the material of the absorber elements of Oed to comprise of expanded glass granulate to from a glass-based foam, as taught in Sto AG, in order to provide the panel with specific acoustical absorption characteristics and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 16, Oed in view of Thrift et al., Belmonte et al., and Sto AG render obvious the sound absorber elements include a glass-based foam comprising expanded glass granulate (see Sto AG and the rejection of claim 8 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oed in view of Thrift et al., Belmonte et al., Sto AG., and Kemp et al.
Regarding claim 9, Oed in view of Thrift et al., Belmonte et al., and Sto AG render obvious the sound absorber elements are made of expanded glass granulate with a grain size of 0.25 - 4 mm (see the machine translation of Sto AG, where such features would be provided within Oed as explained above), the granulate being sintered in plate form or being bonded with added binder (see the machine translation of Sto AG, where such features would be provided within Oed as explained above). Furthermore, though Sto AG does not specifically disclose the flow resistance being in the range as defined, it is highly well known in the art, as evidenced by Kemp et al., that the material density, porosity, and thickness determine the flow resistance of such a material and it would have been obvious to have provided the sound absorber material of Oed in view of Sto AG to be within the range as defined in order to provide an appropriate balance between cost, weight, and sound absorption qualities to the system based on the density and thickness of such a material, as taught in Kemp et al., and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
As a note, Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action and thus such rejections are withdrawn.
Regarding Applicant’s arguments that claim 1 defines in the preamble that such a roof construction is for a hall and does not positively define the hall such that the 112(d) rejection is allegedly improper, though the preamble of claim 1 does define the roof construction is for a hall with walls, the claim goes on to positively define the roof construction is placed on such walls as previously defined and thus positively defines the hall and walls of the preamble. If Applicant continues to argue that the hall is not claimed in claim 1, then such features would be considered indefinite under 35 U.S.C. 112(b) since one of ordinary skill in the art would not know whether the walls and hall are required since the roof construction of claim 1 is positively defined as being rested upon such walls of the hall. Thus, the 35 U.S.C. 112(d) rejections are considered proper and the rejection is upheld.
Regarding Applicant’s arguments that “the insulation product described by Toas does not apply to absorption,” since Toas discloses a foam material which is configured to absorb sound waves to a certain extent, such a material is considered a sound absorber compared to other materials or even an assembly without such an insulation so placed as taught in Toas. Applicant appears to affirm that such insulation of Toas has some characteristic of sound absorption on page 7 of the Remarks which recites “insulation primarily serves to prevent the escape of heat and possibly also sound from a room,” where “such insulation is provided by the insulation product described in Toas. Applicant does not further define the structure or function of such sound absorber 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sound-reflecting section of the roof cladding improves the absorption of sound waves occurring in a hall by the absorber elements because the sound waves are reflected into the absorber elements) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Such structural limitations as presently defined are met by the prior art as explained above and in the previous Office Action and such structures are configured to function as defined and thus render such features obvious. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues the dependent claims, only broadly arguing that the prior art of record do not disclose the features as defined in such dependent claims. However, Applicant does not specifically argue how the structure of the prior art fails to meet the structure as presently defined and only provides conclusory arguments that the prior art does not meet such features as defined. The structure of the prior art interpreted by the Examiner meets both the structural and functional limitations of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635